Order entered May 5, 2021




                                                 In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas

                                        No. 05-21-00070-CV

                              FLASHDANCER, INC., Appellant

                                                    V.

                                JOHN FULCHER III, Appellee

                   On Appeal from the 193rd Judicial District Court
                                Dallas County, Texas
                        Trial Court Cause No. DC-18-11379

                                                ORDER

        The reporter’s record is past due. By letter dated April 23, 2021, Vielica

Dobbins, Official Court Reporter for the 193rd Judicial District Court, informed

the Court that she had received neither a request to prepare the record nor payment.

Appellant filed a response notifying the Court that it did request the reporter’s

record and that it is ready to make payment. 1 Accordingly, we ORDER Ms.

Dobbins to file the reporter’s record within thirty days of the date of this order.


1
 The clerk’s record contains appellant’s January 15, 2021 request for preparation of the reporter’s record.
      We DIRECT the Clerk of this Court to send a copy of this order to Ms.

Dobbins and all parties.

                                        /s/   CRAIG SMITH
                                              JUSTICE